per curiam:
Mediante escrito, de fecha 29 de enero de 1998, la Oficina del Procurador General de Puerto Rico nos informó que, en relación con una queja que contra el abo-gado Enrique M. Bray Leal había radicado el Sistema Uni-versitario Ana G. Méndez, las partes habían llegado a un acuerdo transaccional, no teniendo dicha institución uni-versitaria interés alguno en proseguir con el trámite de dicha queja. En vista a ello, y no estando afectado interés público alguno, ordenamos el archivo de la queja mediante la Resolución de 27 de febrero de 1998.
Habiendo incumplido el licenciado Bray Leal el referido acuerdo, y habiendo sido así informada la Oficina del Pro-curador General, dicho funcionario hizo múltiples gestio-nes para comunicarse con dicho abogado, resultando las mismas todas infructuosas. Le ordenamos al licenciado Bray Leal, mediante Resolución de 12 de marzo de 1999, *890que compareciera ante la mencionada oficina. No lo hizo. Así nos lo informó el Procurador General. Le ordenamos, por segunda ocasión, al licenciado Bray Leal que compare-ciera ante el Procurador General, apercibiéndolo sobre el hecho de que su incumplimiento podría acarrear una sus-pensión provisional del ejercicio de la profesión; fue notifi-cado personalmente de ello.
Mediante escrito, de fecha 2 de septiembre de 1999, el licenciado Bray Leal compareció ante el Tribunal, infor-mando que varios “problemas personales” que confrontaba habían causado su inatención a los requerimientos del Pro-curador General de Puerto Rico. El 9 de septiembre de 1999, le concedimos un término final para cumplir con nuestras anteriores resoluciones. Mediante moción, de fe-cha 2 de noviembre de 1999, el Procurador General nos informó que el licenciado Bray Leal aún no había compa-recido a su oficina. Bajo apercibimiento de la imposición de severas sanciones disciplinarias, el 18 de noviembre de 1999 le concedimos un nuevo término al referido abogado para que compareciera ante el Procurador General, resolu-ción que no pudo ser notificada personalmente a pesar de las múltiples gestiones realizadas a esos efectos por la Ofi-cina del Alguacil General de este Tribunal en las direccio-nes conocidas del referido abogado y brindadas por éste al Tribunal. Mediante moción de 5 de abril de 2000, el Procu-rador General nos informa que no ha tenido comunicación alguna de parte del licenciado Bray Leal.
HH
El licenciado Bray Leal aparentemente entiende que él no viene en la obligación de cumplir con las órdenes y re-querimientos de este Tribunal; en específico, y en lo perti-nente, el mencionado abogado aparenta desconocer total-mente la jurisprudencia de este Tribunal a los efectos de que, independientemente de los méritos de la queja que se *891presente contra un abogado, éste viene en la obligación de obedecer, y responder prontamente a los requerimientos de este Tribunal y los del Procurador General de Puerto Rico. Véanse: In re Quevedo Cordero, 147 D.P.R. Ap. (1999); In re Otero Fernández, 145 D.P.R. 582 (1998); In re Ríos Acosta I, 143 D.P.R. 128 (1997). En fin, la conducta displicente que ha observado el licenciado Bray Leal a lo largo del trámite de este asunto resulta ser evidencia incontrovertible de que éste no interesa seguir ejerciendo la profesión de abo-gado en esta jurisdicción.
Procede, en consecuencia, decretar la suspensión inme-diata e indefinida del ejercicio de la profesión de abogado, y de la notaría, del licenciado Bray Leal a partir de la noti-ficación de esta opinión, y le imponemos el deber de notifi-car a todos sus clientes de su presente inhabilidad de se-guir representándolos, les devuelva cualesquiera honorarios recibidos por trabajos no realizados, e informe oportunamente de su suspensión a los distintos foros judi-ciales y administrativos del país. Deberá, además, certifi-carnos dentro del término de treinta (30) días a partir de su notificación el cumplimiento de estos deberes, notifi-cando también al Procurador General de Puerto Rico.
La Oficina del Alguacil de este Tribunal procederá, de inmediato, a incautarse de la obra notarial del referido abogado, luego de lo cual entregará la misma a la Oficina de Inspección de Notarías para el correspondiente examen e informe a este Tribunal.

Se dictará sentencia de conformidad.

El Juez Presidente Señor Andréu García y los Jueces Asociados Señora Naveira de Rodón y Señor Fuster Berlin-geri no intervinieron.